 

Exhibit 10.11

 

[gg14am3vangz000001.jpg]

892 Ross Drive, Sunnyvale, CA 94089 | www.proofpoint.com

 

October 24, 2018

Blake Salle

[Address Redacted]

Dear Blake,

It is our pleasure to offer you the full-time position of EVP, WW Sales at
Proofpoint Inc. (the “Company”). If you accept this position, you will
transition to this role effective October 25,  2018. This letter (“Agreement”)
sets out any revised terms of your employment should you accept this new role
with the Company. All other terms and conditions of your employment not modified
in this Agreement shall continue as set forth and executed with you originally.

Your employment with the Company will continue to be at-will, meaning either you
or the Company can terminate your employment at any time, for any reason or no
reason, with or without advance notice. Nothing in this letter is intended to
constitute a contract for continued employment or employment for a specified
term. During your employment with the Company, you are expected to comply with
the Company's then-current policies and procedures.

 

1.

Duties. Beginning October 25, 2018, you will transition into the role of EVP, WW
Sales  at Proofpoint. You will report to the Chief Executive Officer, Gary
Steele. Of course, the Company may change your position, duties, and work
location from time to time as it deems appropriate.

 

2.

Compensation

 

a.

Salary. You will earn an annual base salary of $400,000.00 less payroll
deductions and all required withholdings. You will be paid semi-monthly on the
Company’s regular payroll dates.

 

b.

Variable Compensation. You will be eligible to earn annual target commission in
the amount of $400,000 at 100% of quota attainment (“Target Commissions”).
Earned commissions will be paid monthly per the Company’s regular commission
payment process. You will be eligible for monthly commissions based on your
attainment of quota under the applicable Company commission plan.

 

3.

Equity. Upon your acceptance of your new role, the Company will grant to you a
Restricted Stock Unit (“RSU”) award of 30,000 shares of Proofpoint Common Stock.
The grant shall be subject to the vesting restrictions and all other terms of
the Proofpoint’s 2012 Equity Incentive Plan and the Restricted Stock Unit
Agreement.

 

4.

Termination of Employment. Within three (3) days following the commencement date
of your new role, the Company will enter into its standard Change in Control and
Severance Agreement with you.

 

--------------------------------------------------------------------------------

 

We look forward to continuing to work with you to make Proofpoint a success. If
there are any aspects of this offer you would like clarified, please let us
know. To accept this offer, please sign below. This offer, if not accepted, will
expire on October 25, 2018.

This Agreement, together with all previously executed documents pertaining to
your employment with the company including but not limited to Confidentiality,
Noncompetition, and Invention Assignment Agreement and Arbitration Agreement,
constitutes the complete and final understanding between you and the Company on
this subject and supersedes all prior agreements or representations, whether
oral or written. Changes to this Agreement must be requested in writing and
approved in writing by the Chief Executive Officer.

 

Regards,

 

/s/ Gary Steele

 

Gary Steele

Chief Executive Officer and Chairman of the Board

I understand and accept the terms of this Agreement:

 

/s/ Blake Salle

Blake Salle

 

10/24/2018

Date

 

 

 